FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                   September 14, 2007
                              FO R TH E TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court


    D O U G LAS R . ZIN K ,

               Petitioner,

      v.                                                   No. 07-9503
                                                         (No. SE-17414)
    M ARION C. BLAKEY, Administrator,                  (Petition for Review)
    Federal Aviation Administration,

               Respondent.



                               OR D ER AND JUDGM ENT *


Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge and
T YM K O VIC H, Circuit Judge.


           Douglas Zink petitions for review of an order of the National

Transportation Safety Board (hereafter NTSB or Board) affirming the decision of

the Administrative Law Judge (ALJ), which in turn affirmed a suspension by the

Administrator of the Federal Aviation Administration (FA A) of M r. Zink’s airline




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
transport pilot’s certificate. W e have jurisdiction to review the NTSB’s order

under 49 U.S.C. §§ 1153, 44709(f), and 46110(a), and we affirm.

Background

      M r. Zink was an FAA-certified pilot employed by Frontier Airlines. The

FA A proposed to suspend his airline transport pilot’s certificate for 180 days after

it determined that, on July 2, 2004, M r. Zink, while piloting an Airbus 319 with

paying passengers aboard, had failed to report the failure of an engine reverse

thruster during a landing at Reagan National Airport in W ashington, D.C., and a

similar failure on the landing of the return flight at Denver International Airport.

M r. Zink was represented by Joseph Thibodeau, an attorney selected and paid for

by his union, the Frontier Airlines Pilot Association.

      Through his attorney, M r. Zink requested an informal conference with the

FAA concerning the proposed suspension, as provided for in 49 U.S.C.

§ 44709(c) (hereafter “conference” or “informal conference”). After repeated

requests for changes of venue for the conference and other dilatory conduct on the

part of M r. Thibodeau lasting over six months, counsel for the FAA informed the

attorney that he would not agree to delay the informal conference beyond M ay 13,

2005. W hen M r. Thibodeau did not comply with this deadline, counsel wrote yet

another letter urging him to contact the FAA if he wanted an informal conference.

The letter informed counsel that, if an informal conference had not taken place by



                                          -2-
M ay 13, 2005, an Order of Suspension would enter against M r. Zink on M ay 16,

2005. W hen no conference occurred, the Order of Suspension was entered on that

date suspending M r. Zink’s certificate for 180 days.

Proceedings before the ALJ

      M r. Zink appealed the suspension to the Office of Administrative Law

Judges at the NTSB. The FAA then filed a formal complaint, and M r. Zink filed

an answer denying all of the allegations against him and asserting affirmative

defenses. On August 31, 2005, M r. Zink submitted his initial response to the

FA A’s discovery requests. The FAA received notice on September 9, 2005, of

the withdrawal of M r. Thibodeau as M r. Zink’s attorney. In response to that

development, FA A counsel wrote to M r. Zink informing him that counsel

considered the discovery responses to be “incomplete, unresponsive, evasive, and

totally inadequate.” Admin. R. at 72. Counsel gave M r. Zink until September 16,

2005, to comply with the discovery request and threatened to file a motion to

compel discovery if satisfactory responses were not received. W hen no additional

responses were forthcoming, the FAA filed a M otion to Compel Discovery and

M otion to Deem Certain of Complainant’s Request[s] for Admission as Admitted

which the ALJ granted on October 24, 2005.

      On November 17, 2005, the FAA filed a motion for partial summary

judgment which the ALJ granted on December 27, 2005. In January 2006, the



                                         -3-
ALJ held a hearing devoted solely to the issue of sanction. The ALJ reduced

M r. Zink’s suspension to 140 days, and M r. Zink appealed to the NTSB.

Proceedings before the NTSB

      In his appeal to the NTSB, M r. Zink argued that (1) he had been denied his

right to an informal conference; (2) the denials in his answer conflicted with the

deemed admissions, thereby undercutting the validity of the ALJ’s findings;

(3) summary judgment was unwarranted; and (4) the ALJ erred in failing to allow

M r. Zink to present a full case in support of mediation at the hearing. Id.

at 254-55. The NTSB affirmed the decision of the ALJ. In doing so, the NTSB

noted that its ALJs “have significant discretion in overseeing discovery,” id. at

296, including the discretion to impose sanctions, id. at 297. In light of the fact

that M r. Zink failed to respond to the FAA’s motion to compel and did not

supplement or further explain his earlier responses, the N TSB held that the A LJ’s

order deeming the deficient responses to the FAA’s request for admissions to be

admitted was “neither an abuse of discretion nor an inappropriate sanction.” Id.

at 297-98. The N TSB further held that the A LJ had properly granted summary

judgment, upheld the ALJ’s sanction determination and his conduct of the

hearing, rejected M r. Zink’s contention that his self-reporting of the incident

should have mitigated his penalty, and concluded that the FAA had provided

M r. Zink with the required opportunity for an informal conference, noting that



                                         -4-
“§ 44709(c) confers a right to an opportunity to attend such a conference, but not

an unqualified right.” Id. at 299-300. (citing Administrator v. Windwalker, NTSB

Order No. EA-4638, 1995 W L 854577 (1998)). M r. Zink appealed the Board’s

decision to this court.

Discussion

              W e review the NTSB’s factual findings to determine whether
      they are supported by substantial evidence. In other respects the
      scope of our review is governed by 5 U.S.C. § 706 of the
      Administrative Procedures Act (APA ). Under the APA we may
      overturn nonfactual aspects of the decision only if they are arbitrary,
      capricious, an abuse of discretion or otherwise not in accordance
      w ith law . In particular, w e have held that we review issues of law,
      such as matters of statutory interpretation, de novo.


Newton v. FAA, 457 F.3d 1133, 1136 (10th Cir. 2006) (quotations, citations, and

ellipsis omitted).

      Although not listed as a separate issue in either his docketing statement

filed in this court or in his statement of issues in his opening brief, M r. Zink

argues that he was denied his fundamental due process right to an informal

conference prior to his suspension. NTSB precedent, however, holds that a

person in M r. Zink’s position is entitled only to the opportunity for an informal

conference. Windwalker, 1995 W L 854577, at *1. The facts here establish

indisputably that M r. Zink was given ample opportunity for an informal

conference. Oceanair of Fla., Inc. v. NTSB, 888 F.2d 767 (11th Cir. 1989), is



                                          -5-
inapposite because there, the FAA instituted new charges and a revised order

against the respondent at the appeal stage without first granting the respondent an

opportunity to be heard at an informal conference. Id. at 768-69. Those facts are

absent here.

      M r. Zink’s first listed issue on appeal is whether the ALJ violated his due

process rights by deeming certain admissions admitted “because the FAA did not

like the language in the responses, even though the responses w ere timely

submitted and the responses, as made, were specifically provided for in the

language of Fed. R. Civ. P. 36[.]” Aplt. Opening Br. at 2. This issue was not

raised before the NTSB. M r. Zink did not argue there that his responses w ere

sufficient, nor did he argue any point with reference to Rule 36. W e therefore do

not address this issue on appeal. See 49 U.S.C. § 1153(b)(4) (specifying that

“[i]n reviewing an order under this subsection, the court may consider an

objection to an order of the Board only if the objection was made in the

proceeding conducted by the Board or if there was a reasonable ground for not

making the objection in the proceeding”). M r. Zink’s second issue, whether the

ALJ erred in refusing to permit withdrawal or amendment of the admissions

pursuant to Rule 36, is similarly waived because it was not argued before the

NTSB.




                                         -6-
      M r. Zinks third issue, whether the ALJ erred in granting summary judgment

solely on the basis of the deemed admissions when M r. Zink’s answer raised

genuine issues of material fact, is without merit. M r. Zink’s argument is largely a

recitation of the hardship he experienced upon the withdrawal of his prior

counsel. W e note, however, that M r. Zink acquiesced in the withdrawal, Admin.

R. at 38, and further that a client “is deemed bound by the acts of his law yer-

agent and is considered to have notice of all facts, notice of which can be charged

upon the attorney.” Gripe v. City of Enid, 312 F.3d 1184, 1189 (10th Cir. 2002)

(quotation omitted). Similarly, clients can be bound by the inaction of their

lawyers. Id. (quotation omitted).

      In further support of his third issue, M r. Zink argues that the denials in his

answer somehow trumped his insufficient responses to the FAA’s requests for

admissions and that, thus, there were genuine issues of material fact precluding

summary judgment. He cites no case law in support of this theory. W e agree

with the Board that after the ALJ’s appropriate discovery order deeming certain

facts admitted, there were no genuine issues of material fact left to be decided

regarding M r. Zink’s liability and that summary judgment was therefore proper.

M r. Zink’s reliance on Administrator v. Ocampo, NTSB Order No. EA-5131,

2004 W L 3015187 (2004), is misplaced because, unlike M r. Ocampo, M r. Zink

did not file “a timely, specific rebuttal of the Administrator’s allegations,




                                          -7-
followed by a timely opposition to the Administrator’s motion to deem the

allegations admitted.” Id. at *1.

       Lastly, M r. Zink argues that he was denied the opportunity to present “a

complete case in support of mitigation” at the hearing before the ALJ. Aplt.

Opening Br. at 22. Our review of the hearing transcript establishes that M r. Zink

was able to testify to his belief that the warning light associated with the engine

reverse thruster was giving a false reading. Admin. R. at 209-11. M r. Dixon, the

FAA’s principal maintenance inspector, testified that no personal or property

damage had occurred as a result of the thruster failure. 1 Id. at 200. And we agree

with the NTSB that M r. Zink has not established that his self-reporting of the

incident should have properly affected the outcome of the sanction levied against

him.

Conclusion

       W e conclude that the NTSB factual findings are supported by substantial

evidence and that the nonfactual aspects of the decision are not arbitrary,




1
      In any event, this evidence would be irrelevant to a sanction determination.
See Administrator v. Florent, NTSB Order No. EA-3777, 1993 W L 35353 at *2
(1993).

                                          -8-
capricious, an abuse of discretion, or otherwise not in accordance with law. W e

therefore deny the petition for review and affirm the decision of the NTSB.



                                                   Entered for the Court



                                                   W ade Brorby
                                                   Senior Circuit Judge




                                        -9-